Smith, C. J.,
delivered the opinion of the court.
The facts of this case bring it completely within the principle laid down in Johnson v. Duncan, 23 Miss. Rep. 130, which has since been repeatedly recognized by this court.
Applying the rule there settled, it follows that the appellee did not, in virtue of his marriage with Mrs. Narcissa Swayzie, acquire an absolute title to, or the fee in, the slave property to which she was entitled as her statutory portion of her former husband’s estate. The subsequent distribution of Nathan Swayzie’s estate did not affect the rights of the appellee, or those of Mrs. Jeter. The
*652slaves allotted as her share of Nathan Swayzie’s estate, remained to her, under the provisions of the Act of 1839, in regard to the rights of married women, as her separate estate; but the appellee, under the construction of the said act, as settled by this court, in Cameron v. Cameron, 29 Miss. Rep. 114, although he did not, in consequence of his marriage, become vested with an absolute right of property in the slaves described in the petition, nevertheless acquired a vested interest for his own life in their usufruct. This necessarily gives to him a right to their possession, to control and manage them during that time.
It results from this that the court erred in dismissing the petition. It should have been retained, and an order made, requiring the appellee, as the administrator of his said wife, to inventory the slaves as the property of her estate, to which Mrs. Lanehart will be entitled as distributee upon the determination of the appellee’s usufructuary interest. Until that event occurs, no order of distribution is proper to be made.
Decree reversed, and cause remanded to be proceeded in as here directed.
Note.—See Steadman v. Holman, 33 Miss. R. 550.